DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 10/29/2020, Applicant amended Claims 1, 7, 9, 15 and 17; Canceled Claims 2, 6, 8, 10, 14, 16 and 18 – 20; added Claims 21 – 29; and argued against all rejections previously set forth in the Office Action dated 09/14/2020.
Accordingly, Claims 1, 3 – 5, 7, 9, 11 – 13, 15, 17 and 21 – 29 remain pending for examination.

Status of the Claims
Claims 1, 3 – 5, 7, 9, 11 – 13, 15, 17 and 21 – 29 are rejected under 35 U.S.C. 103.
Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or 

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 17 and 27 – 29 recite a “computer-readable storage media” storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method (See Claim 17, Lines 1 – 2).    
The Specification of the present invention expressly states:
“[0056] Storage system 403 may comprise any computer readable storage media readable by processing system 402 and capable of storing software 405. Storage system 403 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, cache memory or other data. Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or other suitable storage media, except for propagated signals. In no case is the computer readable storage media a propagated signal. 
[0057] In addition to computer readable storage media, in some implementations storage system 403 may also include computer readable communication media over which at least some of software 405 may be communicated internally or externally”.

See Specification – Page 23, Paragraphs 0056 – 0057.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101. That is, based upon this statement, the examiner interprets the “computer-readable storage media” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
computer-readable storage media” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action.  In that instance, Claims 17 and 27 – 29 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27 recites “the computer-readable storage media of claim 9…”, it appear to be a typographical error. It appears that claim 27 should be a dependent claim of Claim 17.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 5, 7, 9, 11 – 13, 15, 17 and 21 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz et al. (US 8,990,672) (hereinafter, Grosz) in view of Koren et al. (US 2017/0344656) (hereinafter, Koren).

Regarding Claim 1, Grosz teaches method (See Grosz’s Abstract) comprising: 
receiving, through a user interface of a productivity application or service, a request for template creation that comprises an identification of a template type for creation of a template (Grosz in Col. 19 lines 1 – 2 and Fig. 1W, teaches that a user may access WS 1W2105, more particularly MIXBOOK website 1W2106. Grosz in Col. 19 lines 31 – 41, further teaches that backbone 1W2116 supports a runtime server (RS) 1W2109 adapted to host a MIXBOOK user-interface 1W2110. User interface 1W2110 is accessible to all website visitors for the purpose of creating, manipulating and printing media-based products such as a photo collage book. Grosz in Col. 20 lines 11 - 33, further teaches that when any user determines to create a media-based product like a photo album, for example, the user is directed to an appropriate portal server like .
evaluating signal data associated with the request, wherein an evaluation of the signal data comprises identifying the template type and a specific user account associated with the request (Grosz in Col. 20 lines 57 – 65, further teaches that a user connects online and accesses MIXBOOK website and logs into the site. If the user has already registered and created a project, a web page personalized to that user is served that includes all of that user’s projects in the latest states of progress. 
presenting, through the user interface, the personalized content suggestions in a surfaced representation of the template (Grosz in Col. 31 line 36 – Col. 32 line 24 and Fig. 8, further teaches that asset recommendation engine 805 is adapted to list recommendations by relativity. For example, if a user like user 801 is working with a project that is baby themed, then the stickers relating to that theme would appear in the user’s editing interface. For example, a hierarchical recommendation may take the form of sticker categories 806. Categories 806 include “my stickers” as the top level of stickers (the first to appear in the interface). “My Stickers” would include the stickers added directly to the project by contributors to the project. “Theme stickers” would next appear and would include the system-provided theme stickers that go with that particular other theme. “Recommended Stickers” may include other theme stickers used in the projects from the themes that this project’s theme shares a theme category with).
However, Grosz does not specifically disclose generating personalized content suggestions for inclusion in the template by applying a trained machine learning model that is configured to generate the personalized content suggestions based on an evaluation of content from previously created documents of the specific user account that have a document type matching the template type.
Koren in par 0008 – 0009, teaches that a website building system provider may provide templates ranging from the very generic through the more specific to the highly specific ones. Such templates are typically stored in a repository accessible to users of 
Koren in par 0211, further teaches that layout type creator/editor 413 may run semi-automatically, working to generate multiple possible layout elements, and then going through a manual review and approval stage by a human designer to perform a final filtering of the best generated layout elements. System 100 may include an additional machine learning engine which may be trained to determine the best layouts based on such manual designer selections.
Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry. Such information may typically be used for the ranking of suggested alternatives at various levels. The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations. The analysis may also provide ranking or recommendations of complete layout elements, sections of layout element or specific layout element/component attribute.
 Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claim 3, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Grosz further teaches:
further comprising: 
receiving, through the user interface, a selection of one or more of the personalized content suggestions; and generating an electronic document that comprises one or more content portions for the one or more personalized content suggestions selected (Grosz in Col. 28, lines 35 – 56, further teaches that the default .
Regarding Claim 4, Grosz in view of Koren teaches the limitations contained in parent Claim 3. Grosz further teaches:
wherein the one or more content portions comprise content from the previously created documents (Grosz in Col. 31 line 36 – Col. 32 line 24 and Fig. 8, further teaches that a user that is currently online with runtime server 804 running an asset recommendation engine (ARE) 805. When a user edits a project, and selects a .

Regarding Claim 5, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Grosz further teaches:
wherein the presenting presents the personalized content suggestions in addition to pre-canned design suggestions usable for template generation (Grosz in Col. 35 lines 51 – 61, further teaches that the system may determine, for example, which exiting template would be best for the user by looking at statistics formed from sales data and numerical analysis. For example, assume that there are two photos . 

Regarding Claim 7, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Grosz further teaches:
wherein the receiving of the request for document creation comprises receiving a selection of the template type; and receiving textual input from the user account for template creation, wherein the evaluation of the signal data comprises identifying the textual input, and wherein the executing of the document-specific analytics comprises matching the textual input with content from the previously created documents (Grosz in Col. 20 lines 57 – 65, further teaches that a user connects online and accesses MIXBOOK website and logs into the site. If the user has already registered and created a project, a web page personalized to that user is served that includes all of that user’s projects in the latest states of progress. The user may enter any project for which the user has authorization to contribute to, and may review, edit, or otherwise work the project. Grosz in Col. 29 lines 19 – 25, further teaches that by using user’s manual inputs or user interactions along with the automatic image information derived through image analysis by the server, a default preview of the design is subject to manual edit by the user at any time before an 

Regarding Claims 9, 11 – 13 and 15, merely recites a system comprising at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 1 , 3 – 5 and 7 respectively. Accordingly, Grosz  in view of Koren discloses/teaches every limitation of Claims 9, 11 – 13 and 15 as recited in the above rejection of Claims 1, 3 – 5 and 7 respectively. 

Regarding Claim 17, this Claim merely recites a computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method as similarly recited in Claim 1. Accordingly, Grosz in view of Koren discloses/teaches every limitation of Claim 17 as recited in the above rejection of Claim 1.

Regarding Claim 21, Grosz in view of Koren teaches the limitations contained in parent Claim 1. Koren further teaches:
wherein the trained machine learning modeling is configured to execute processing operations that comprise: selecting, from a plurality of documents associated with the specific user account, a subset of one or more of the previously created documents of the specific user account based on a relevance ranking that correlates respective document types of the plurality of documents with the template type.
Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site designer 62 (in previous generation or editing sessions of the generated websites or other website and as stored in layout selection store 508 and editing history repository 511), as well as other designers. Such information may typically be used for the ranking of suggested alternatives at various levels. This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).

Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced information. Such collected information reflects the actual use of preferences by the user community.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and 

Regarding Claim 22, Grosz in view of Koren teaches the limitations contained in parent Claim 21. Koren further teaches:
wherein the trained machine learning modeling is further configured to execute processing operations that comprise: analyzing content portions of the subset of one or more of the previously created documents of the specific user account, generating a user-specific relevance ranking of the content portions relative to the template type based on analysis of user-specific signal data that comprises signal data indicating usage patterns of a specific content portion appearing across the subset of one or more of the previously created documents of the specific user account, and wherein the presenting of the personalized content suggestions comprises selecting one or more of the personalized content suggestions based on a result of analyzing the user-specific relevance ranking. 
Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site designer 62 (in previous generation or editing sessions of the generated websites or other website and as stored in layout selection store 508 and editing history repository 511), as well as other designers. Such information may typically be used for the ranking  This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).
Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced information. Such collected information reflects the actual use of preferences by the user community.


Regarding Claim 23, Grosz in view of Koren teaches the limitations contained in parent Claim 21. Koren further teaches:
wherein the trained machine learning modeling is further configured to execute processing operations that comprise: analyzing content portions of the subset of one or more of the previously created documents of the specific user account, generating a user-specific relevance ranking of the content portions relative to the template type based on analysis of user-specific signal data that comprises signal data indicating user actions associated with specific content portions of the previously created documents of the specific user account, and wherein the presenting of the personalized content suggestions comprises selecting one or more of the personalized content suggestions based on a result of analyzing the user- specific relevance ranking.
Koren in par 0293 – 0294, further teaches that collected data searcher 4203 may instruct external data gatherer 43 and internal data gatherer 44 to gather relevant data to the family or industry as determined by family/industry determiner 4202. Data coordinator 420 may also use information gathered from the choices made by site  Such information may typically be used for the ranking of suggested alternatives at various levels. This is relevant during both layout element creation (e.g. "other law offices typically place lawyer biographies next to each other, with partners at the top") and the selection of layout solutions or solution elements as discussed in more detail herein below (e.g. "other schools that selected [Curriculum LE] version LE17 preferred [School history LE] versions LE45 and LE72"). The analysis may be statistical in nature or based on the use of an AI engine to study user responses in similar situations as described in more detail herein below. The analysis may also provide ranking or recommendation of complete layout elements (other hierarchy elements such as preset page sections), sections of layout elements or specific layout element/component attributes (such as color and style).
Koren in par 0317 - 0324, further teaches that a crowd source data analyzer may analyze data over the entire user population, or by analyzing segments of the user population (according to user’s location, family/industry, type, “age” in the system, experience level, selected premium status, etc.). Crowd source data analyzer may perform the analysis via rule engine 412 or machine learner/AI engine 424 which analyzes user behavior to provide recommendations for site designer 62. For example for a law office creating a new site in a given geographical area, system 100 may suggest a given set of services. Machine learner/AI 424 may use artificial intelligence/machine learning to provide an evolving and continuously improving interaction with site designer 62 based on the above mentioned crowd-sourced 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings in Koren with the teachings as in Grosz in order to provide suggestions to the user of Grosz as disclosed in Koren. The motivation for doing so would have been to provide a method that allow users to personalized and customized templates by combining recommendations, thus simplifying the process of creating templates (See Koren’s par 0161).

Regarding Claims 24 – 26, merely recites a system comprising at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 21 – 23 respectively. Accordingly, Grosz in view of Koren discloses/teaches every limitation of Claims 24 – 26 as recited in the above rejection of Claims 21 – 23 respectively. 

Regarding Claim 27 – 29, merely recites a computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method as similarly recited in Claims 21 – 23. Accordingly, Grosz in view of Koren discloses/teaches every limitation of Claim 27 – 29 as recited in the above rejection of Claims 21 – 23 respectively.

Response to Arguments
Applicant’s arguments, see Remarks pages 2 – 3, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1 – 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grosz and Koren.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/           Primary Examiner, Art Unit 2176